UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4414


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

EUGENE A. BROWN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:13-cr-00015-JPJ-PMS-1)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeline
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, Kevin L.
Jayne, Special Assistant U.S. Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eugene       A.       Brown    appeals         from    his       eighty-four-month

sentence imposed pursuant to his guilty plea to being an inmate

in a federal prison possessing marijuana, conspiracy to be an

inmate in a federal prison possessing marijuana, possession of

marijuana      with       the       intent       to       distribute,         and    conspiracy      to

possess marijuana with the intent to distribute.                                           On appeal,

Brown argues that his sentence is substantively unreasonable due

to the application of the career offender sentencing guideline

and the severity of the sentence.                          We affirm.

              We review any criminal sentence, “whether inside, just

outside,      or    significantly            outside         the    Guidelines            range,”    for

reasonableness,                “under       a         deferential             abuse-of-discretion

standard.”         United States v. King, 673 F.3d 274, 283 (4th Cir.

2012);   see       Gall        v.   United       States,       552 U.S. 38,    51   (2007).

Where, as here, the defendant does not challenge the procedural

reasonableness of his sentence, we review the sentence only for

substantive         reasonableness,               applying         the     abuse-of-discretion

standard.      Gall, 552 U.S. at 51; United States v. Lynn, 592 F.3d
572, 575 (4th Cir. 2010).                   “Any sentence that is within or below

a     properly          calculated          [Sentencing]             Guidelines             range    is

presumptively           [substantively]           reasonable.             Such       a     presumption

can    only        be     rebutted          by    showing          that        the        sentence   is

unreasonable            when    measured         against       the       18    U.S.C.        § 3553(a)

                                                      2
[2012] factors.”         United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014) (citations omitted), cert. denied, 135 S. Ct.
421 (2014).

            We    conclude      that    Brown’s      sentence      is   substantively

reasonable.      The district court did not consider the Guidelines

to   be   mandatory     and     the    application     of    the    career    offender

guideline does not, in and of itself, rebut the presumption that

the sentence is reasonable.               The district court responded to

defense    counsel’s      arguments       for    a   below-Guidelines         sentence

meaningfully      and    with    specificity,        and    explained      its     chosen

sentence.     Furthermore, Brown presents no evidence to rebut the

presumption        of         reasonableness           applicable            to       his

within-Guidelines sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral     argument      because     the    facts     and   legal

contentions      are    adequately      presented     in    the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3